NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BLAKE CLINTON TALMAN,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-3110
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.